internal_revenue_service number release date index number ------------------------------------------------------------ -------------- ----------------------------------------------- -------------------------------------- ------------------------------ ------------------ --------------------------- - department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-133051-06 date date ------------------------------------------------- ----------------------------------------- ------------- legend fund ---------------------------------------------------- master fund ---------------------------------------------------- state v w x y z ------------- --------- --- --- -- ---------------------------------------------------------------------------------------- plr-133051-06 index ----------------------------------------------------------------------------------------------------------- dear ------------- this responds to the request dated date submitted by your authorized representative on behalf of fund fund requests that the internal_revenue_service rule that income and gain arising from the commodities-linked note described in this letter will constitute qualifying_income to fund under sec_851 of the internal_revenue_code_of_1986 as amended the code facts fund is a statutory trust organized under the laws of state fund is registered as an open-end management investment_company under the investment_company act of u s c 80a-1 et seq as amended the act fund qualifies as a regulated_investment_company ric under sec_851 of the code fund is a feeder in a master-feeder structure fund invests all of its assets in master fund a statutory trust organized under the laws of state and treated as a partnership for federal_income_tax purposes as a partner in the master fund fund will look through the master fund for purposes of meeting the requirements of sec_851 of the code master fund intends to structure its investments so that rics invested in master fund will qualify under sec_851 fund seeks to achieve its investment objective by investing all its assets in master fund which has the same investment objective and strategies as fund master fund intends to invest in commodities-linked notes having the terms and conditions of the following note note the note will be issued to master fund at a par_value of dollar_figurev its payout formula will be determined with reference to index its term will be thirteen months master fund as holder of the note has the right to put the note to the issuer at the calculated redemption price based on the closing index as of the end of the next business_day after notification to the issuer or as of the same day closing value if notice is made by a m if the intraday value of the index falls to a level that is equal to w or more below the initial index value issuer will have the right up until p m to call the note from master fund at the calculated redemption price based upon the closing price as of at the discretion of the issuer either i the date that notice to call the note is dispatched to master fund or if such day is not a business_day then the immediately following business_day or ii the immediately following business_day in addition if the daily close of the index falls to a level that is equal to or more than w below the initial index value on any day the note will knockout and automatically redeem based on the closing index value of the next business_day the repayment obligation upon early redemption knockout or at maturity equals the face_amount of the fund makes the following representations with respect to this note the issuer of the note will receive payment in full of the purchase_price of the plr-133051-06 note plus or minus the following adjustment to calculate the adjustment multiply the face_amount of the note by a a leverage factor of x and by b the percentage of the increase or decrease of the initial index level compared to the ending index level for the applicable_period the total is then adjusted to account for a coupon amount calculated at a y rate times the face_amount of the note for an annual fee amount of z basis points of the notional value leveraged face_amount of the note and for the reversal of an interest factor included in the index note substantially contemporaneously with the delivery of the note payment to the issuer of the note in addition to the purchase_price paid for the note whether as margin settlement payment or otherwise during the life of the note or at maturity to-market margining requirements of the commodities exchange act u s c as amended cea and delivery or option on such a contract subject_to the cea the issuer of the note is not subject by the terms of the instrument to mark- the note is not marketed as a contract of sale of a commodity for future master fund while holding the note will not be required to make any law and analysis sec_851 of the code provides that a corporation shall not be considered a ric for any taxable_year unless it meets an income test the qualifying_income requirement under this test at least percent of its gross_income must be derived from certain enumerated sources sec_851 defines qualifying_income in relevant part as- dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the act or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to the ric’s business of investing in such stock securities or currencies sec_2 of the act defines the term security as- any note stock treasury_stock security future bond debenture evidence_of_indebtedness certificate of interest or participation in any profit-sharing agreement collateral-trust certificate preorganization certificate or plr-133051-06 subscription transferable share investment contract voting-trust certificate certificate of deposit for a security fractional undivided_interest in oil gas or other mineral rights any put call straddle option or privilege on any security including a certificate of deposit or on any group or index of securities including any interest therein or based on the value thereof or any put call straddle option or privilege entered into on a national securities exchange relating to foreign_currency or in general any interest or instrument commonly known as a security or any certificate of interest or participation in temporary or interim certificate for receipt for guarantee of or warrant or right to subscribe to or purchase any of the foregoing sec_2 of the cea provides that the cea is not applicable to a hybrid instrument that is predominantly a security sec_2 of the cea provides that a hybrid instrument shall be considered to be predominantly a security if- a the issuer of the hybrid instrument receives payment in full of the purchase_price of the hybrid instrument substantially contemporaneously with the delivery of the hybrid instrument b the purchaser or holder of the hybrid instrument is not required to make any payment to the issuer in addition to the purchase_price paid under subparagraph a whether as margin settlement payment or otherwise during the life of the hybrid instrument or at maturity c the issuer of the hybrid instrument is not subject by the terms of the instrument to mark-to-market margining requirements and d the hybrid instrument is not marketed as a contract of sale of a commodity for future delivery or option on such a contract subject_to the cea sec_2 of the cea provides in part that for purposes of sec_2 of the cea mark-to-market margining requirements do not include the obligation of an issuer of a secured debt_instrument to increase the amount of collateral held in pledge for the benefit of the purchaser of the secured debt_instrument to secure the repayment obligations of the issuer under the secured debt_instrument conclusion based on the facts as represented we rule that income and gain arising from the note constitute qualifying_income to fund under sec_851 of the code plr-133051-06 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely susan thompson baker susan thompson baker assistant to the branch chief branch office of the associate chief_counsel financial institutions products
